John R. Barhoum, OSB No. 045150
Email: john.barhourn@chockbarhourn.com
Jessica M. Lancaster, OSB No. 134151
Email: jessica.lancaster@chockbarhoum.com
Chock Barhourn LLP
121 SW Morrison Street, Suite 415
Poiiland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendants Matthew Scott Jacobs and
      Franklin United, Inc.




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION


MARIT HAMMICK,                                             Case No. 3:19-cv-00200-JR

                           Plaintiff,
                                                 THIRD PARTY PLAINTIFFS'
      v.
                                                 MOTION AND ORDER OF
tvlATTHEW SCOTT JACOBS and                       DISMISSAL OF THE THIRD-PARTY
FRANKLIN UNITED, INC., an Idaho                  COMPLAINT AGAINST GATES
corporation,                                     CORPORATION

                           Defendant.

MATTHEW SCOTT JACOBS and
FRANKLIN UNITED, INC., an Idaho
corporation,

                       Third-Party Plaintiffs,
      v.
GATES CORPORATION, a Colorado
corporation,

                       Third-Patiy Defendant.

Page 1     THIRD PARTY PLAINTIFFS' MOTION AND ORDER OF DISMISSAL OF
           THE THIRD-PARTY COMPLAINT AGAINST GATES CORPORATION
       Third-Party Plaintiffs Matthew Jacobs and Franklin United, by and through their attorneys

hereby move this comt for an entry of an order dismissing Third-Party Plaintiffs' Third-Party

Complaint against the Third-Patty Defendant, Gates Corporation under Rule 4l(a)(l)(A) of the

Federal Rules of Civil Procedure. Dismissal shall be without prejudice. Fed. R. Civ. P. 4 l(a)(l)(B).

       Dated this 27 th day of August, 2019.

                                          CHVBARHOUM LLP

                                          ,,::;/
                                          John R. Barhomn, OSB No. 045150
                                          Email: john.barhoum@chockbarhoum.com
                                          Jessica M. Lancaster, OSB No. 134151
                                          Email: jessica.lancaster@chockbarhoum.com
                                             Attorneys for Matthew Scott Jacobs and Franklin
                                             United, Inc.




IT IS SO ORDERED.




DATED:    B/:J.<i/dVt~
                                               Judge of the Distl"ict Court of Oregon




 Page 2   THIRD PARTY PLAINTIFFS' MOTION AND ORDER OF DISMISSAL OF
          THE TIDRD-PARTY COMPLAINT AGAINST GATES CORPORATION
